hat

-00 7's Ke Hoy 7-2 Filed 05/22/19 a0e af 4
Wo nC alge. fA £ feoten

 

 

 

 

 

 

2 . at ELE nf
je “rf ¢ "Lapiunt | OFZ an 7 Ger yo
Sei tS ae £ LpQ flaeoa- FG MLMA Cog f
Ag ILE fee Be

 

 

cA CLE GC — OBL
|E ELE: Z [ELE Dire S
_ We | LEO ap fet op] pre
pee S QOS CF JV foontf L Zn
Le 7. oY L LL LNA Keely
ppt $0 fit. nh

 

 

 

Q “. bop ey GS

       
 
 

 

 

 

 

 

 

 

 

 

 

 

 

    

   

fe 1S Che. (or Le te i
SILAS A ee i
4 fA 8: vedo. ~

~ wy -- EF “4 1. K- fz

ee ds. J fr) €. Pr’ Ji pre 2. 4a

oO) Ce f FI 1k El COAT [2h Chef
Q peer aS A= (A

yo rn Ackehi fpr. co he We. peop)

\einappeet : Sine. LED Ate

Dy Pel TE AOME Beet
Sn On Bh SAneeted Lin. owe ©

 
fase 3:19 -Cv-00074-KRG-KAP Document 7-2 Filed 05/22/19 eZ
qb Hed Guys ee
a IX pay Sn oe bee f\3-The&o— -

Detar é =

 
 

IL f-

   

 

 

 

 

 

 

 

 

 

 

 

 

ene Norrt (0 VVtiaf

 

 

 

 

ie ae

 

 

 CeLigGge

 

 

G iat ogee LAG

 

 

ci a a Seok. Lan ZEL

 

 

\

 

 

 

 

PX
ae oo. re CRE poke -Q-PA fore Aaa

 

PEE ree Sxeore Cf fae c

 

 

i ee Sts f-E2 |
ee chp acd ft $n.
Lop atee (Ex [tere 75 On Rayne

 

Ss ZL Care Bho Concocrs ehoh

 

Yr Rone Zrrel Ce £5

 

Y FT

 

 

Cen wi 2. LAA ro aa .
[ror Pea ll2 4 AOE S Ce Reon ~

 

) GATS 4 n Zep Sle L Aste PAR

 

 

ee ee eee,
 

 

 

Case 3:19- xe 00074- ee KAP Dog 7 a “Filed CaF Cas Page HP
vob Ay “hee - fi Sack (> 4

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

   

wl hivnce- ia Thee tA Roe PArCLy
Cunt re 4 0e-(— ne Cell (AF “Doh *

ny mAcch 19,265, $f coq el

 

 

‘ hi Jr VRE] 1% ~fPyes- lela C-- prev
Wer Carr: Sf O IS EVE 5 OPK

| biynade dc OAs Shekin. Carl.

ine ULE? free Bad (let

cf 4 he. owe rE pi if oi i fe ( Suber

teow, tlie “Rabe, denele

rCmi Wy Pa hc Oey De oF
SO. ff. Loe “ne! IO, 04 Cem ey
Casé 3:19-cv-00074-KRG-KAP Document 7-2 Filed a Page 4 of 4

TG

 

< §

y (LAr 0. SZ Cp Qu 4 @ On 7 a 2
